DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 24, 2022, has been entered.

Status of Claims
Claims 1, 8, 12, 15, 18, 22, and 25 are amended.
Claims 2, 9, 14, 16, and 20 are canceled.
Claims 1, 3-8, 1-13, 15, 17-19, and 21-26 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.


35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 3-8, 1-13, 15, 17-19, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 8, 10, 12, 15, 18, 21, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,423,948 to Wilson et al. in view of U.S. Patent Pub. No. 2019/0147430 to Chen et al. and U.S. Patent Pub. No. 2021/0014182 to Stafford et al.
Per Claim 1: Wilson discloses:
A computer-implemented method comprising: (see Wilson at 29:51-54: Further, although process steps, method steps, algorithms or the like may be described in a sequential order, such processes, methods and algorithms may be configured to work in alternate orders.)
identifying the set of capabilities of the computing device, wherein the set of capabilities includes a capability to submit the payments through a second communications session according to the communications protocol, and wherein the first communications session and the second communications session are distinct; (see Wilson at 7:31-39: For example, through the payment service application, users create account logins to utilize financial services offered by the payment-service-system 113, to link their financial accounts with the payment-service-system 113 (e.g., registration with the payment-service-system 113), to transfer money using their user accounts and/or financial accounts, and/or otherwise engage with the services offered by the payment-service-system 113 via the payment service application.  See also 18:67-19:14: The client device(s) 102A and 102B may transmit various forms of device data with user data, during registration, authorization, and verification processes. For example, during a registration process, the user may input into a registration GUI presented on the client device(s) 102A and 102B, demographic information associated with the user (e.g., name, DOB, addresses, social security number). In addition, the client application may query a MAC address of the client device(s) 102A and 102B and an IP address of the client device(s) 102A and 102B, as well as other types of information about the client device(s) 102A and 102B. The device data may be submitted with the user data during the registration process, and may be stored in the user record in the payment-service-system databases 107 a-107 n.  See also FIGS. 5A and 5B: first communication session involves first user computing device, second user computer device, and payment-service system server (FIG. 5A) while the second communication session involves the second user computing device and payment-service system server (FIG. 5B))
receiving a payment request associated with the customer, wherein the payment request is associated with the end agent, and wherein the payment request is received based on the set of capabilities; (see Wilson at 22:26-35: In step 508, the messaging-service server can forward the human-readable textual messages to the recipients of the group message. The second user computing device can display the message in step 510, and the payment-service-system server can receive the human-readable textual message or human-readable textual input in step 512. The payment-service-system server can then process the human-readable textual message to identify a potential payment request command in step 514.)
[[training a machine learning model to]] determine a set of recommendations associated with the customer, [[wherein the machine learning model is trained using a dataset including recommendations to a set of customers, input requests, and tailored responses to the input requests;]] (see Wilson at 23:21-25: In FIG. 5B, the second user computing device can choose whether to continue with the payment option in step 526. As an example, FIG. 3 illustrates the giving a second user computing device an option press Send button 320 or Cancel button 318.)
[[using the trained machine learning model to]] generate a tailored response according to the set of recommendations, wherein the tailored response includes an authorization request to obtain authorization for the payment request; (see Wilson at 23:13-20: In step 518, the software agent can convert the payment option into a human-readable message (e.g., “Would you like to send user $20?”) for transmission to the messaging-service server. In step 520, the messaging-service server can receive the payment option from the payment-service-system server, and forward the payment option to the first user computing device (step 522) and to the second user computing device (step 524).) 
using the second communications session to transmit the authorization request during the first communications session between the customer and the end agent; (see Wilson at 23:13-20: In step 518, the software agent can convert the payment option into a human-readable message (e.g., “Would you like to send user $20?”) for transmission to the messaging-service server. In step 520, the messaging-service server can receive the payment option from the payment-service-system server, and forward the payment option to the first user computing device (step 522) and to the second user computing device (step 524).  See also 23:21-25: In FIG. 5B, the second user computing device can choose whether to continue with the payment option in step 526. As an example, FIG. 3 illustrates the giving a second user computing device an option press Send button 320 or Cancel button 318.)
receiving authorization data and the payment information through the second communications session during the first communications session between the customer and the end agent; and (see Wilson at 23:32-40: If the second user presses the Send button 320, the second user computing device can send an acceptance message to the messaging-service server in step 530, which then forwards the message to the payment-service-system server. (Note that the message may alternatively go to the software agent first.) The payment-service-system server can generate a payment transaction or suggestion to complete a payment transaction in step 532.)
However, Wilson fails to disclose, but Chen, an analogous art of machine learning, discloses:
training a machine learning model to determine a set of recommendations associated with the customer, wherein the machine learning model is trained using a dataset including recommendations to a set of customers, input requests, and tailored responses to the input requests; (see Chen at ¶ 22: At least one suitable payment session model, such as any suitable machine learning model (e.g., a binary classification model, a multi-class classification model, a regression model, a random forest model, a gradient boosted tree model, an ensemble model, a neural network (e.g., a deep or wide or deep and wide neural network), a learning engine, models that are non-machine learning models or non-statistical learning based models, where such engines may include policy- or operations-based rules, third party learning APIs, etc., and/or the like), may be trained and utilized in conjunction with any suitable transaction data for customizing a payment session to be utilized by SP subsystem 200.  See also ¶ 23: Therefore, a payment session time limit and/or a payment session value amount limit and/or a session utility probability may be identified using one or more payment session models based on particular transaction data associated with a particular customer and a particular transaction purchase attempt, such that a payment session may be personalized to a particular customer and/or different types of payment sessions may be afforded to different customers and/or different payment sessions may be afforded to a particular customer over time based on that particular customer's behavior.)
using the trained machine learning model to generate a tailored response according to the set of recommendations, wherein the tailored response includes an authorization request to obtain authorization for the payment request; (see Chen at ¶ 23: As another example, at least one payment session model (e.g., a session amount limit model (e.g., a multi-class classification model or a regression model)) may be developed for use in determining (e.g., at operation 612 of process 600 of FIG. 6) a particular value amount limit (e.g., a discrete class or continuous numerical value) that ought to be used to at least partially define and/or update a payment session made available to a particular customer making a particular purchase attempt (e.g., that may set the maximum combined value amount of all purchase transactions to be aggregated during the payment session).)
updating the machine learning model based on the authorization request and the set of recommendations. (see Chen at ¶ 24: For example, a payment session may be provided with a dynamic time limit for a background check or with a dynamic session time limit and/or a dynamic payment session value amount limit by re-training and/or re-inferring any suitable payment session model during the payment session using any new data that may be made available to the system during that session.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson so that machine learning is used to provide suggestions to the payer for transaction options.  One of ordinary skill in the art would have been motivated to do so to improve the user experience of the transaction participants.
However, the combination of Wilson and Chen fails to disclose, but Stafford, an analogous art of rich communication services, discloses:
during a first communications session between a customer and an end agent, receiving a capability request to determine a set of capabilities of a computing device to submit payments through a communications protocol, wherein the computing device is associated with the customer, and wherein the capability request is associated with the end agent; (see Stafford at ¶ 178: FIGS. 7A and 7B are a flow diagram illustrating a Method 106 for automatically RCS interoperability services. In FIG. 7A at Step 108, receiving an electronic message on a Rich Communication Suite (RCS) message application on a server network device with one or more processors on a first communications channel via a communications network from a first target network device with one or more processors for a second target network device with one or more processors, wherein RCS messaging includes two-way person-to-person (P2P) and application-to-person (A2P) messaging. At Step 110, the RCS message application conducts a test to determine if the second target network device can receive RCS messages. If at Step 110, the second target network device can receive RCS messages, at Step 112, the electronic message is sent from the RCS message application to the second target network device on a RCS communications channel via the communications network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson so that the payee can determine whether the payer has a device capable of making transactions using the messaging and payment-service system server using the techniques disclosed in Stafford.  One of ordinary skill in the art would have been motivated to do so to enable the payee to determine whether the payer is actually able to make such a payment.

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a system.  Claim 8 further recites, and Wilson further discloses:
one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the one or more processors to: (see Wilson at 14:40-43: A payment-service-system server 104 may comprise a memory and a processor, whereby the memory comprises a set of computer-readable instructions that are executed by the processor.)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a non-transitory computer-readable storage medium, which Wilson discloses (see 30:36-41: Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, e.g., one or more modules of computer program instructions, encoded on a non-transitory computer storage medium for execution by, or to control the operation of, data processing apparatus.)

Per Claims 3, 10, and 24: The combination of Wilson, Chen, and Stafford discloses the subject matter of claims 1, 8, and 15, from which claims 3, 10, and 24 depend, respectively.  Wilson further discloses:
wherein the payment information specifies a payment method. (see Wilson at 7:31-39: For example, through the payment service application, users create account logins to utilize financial services offered by the payment-service-system 113, to link their financial accounts with the payment-service-system 113 (e.g., registration with the payment-service-system 113), to transfer money using their user accounts and/or financial accounts, and/or otherwise engage with the services offered by the payment-service-system 113 via the payment service application.)

Per Claims 5, 12, and 18: The combination of Wilson, Chen, and Stafford discloses the subject matter of claims 1, 8, and 15, from which claims 5, 12, and 18 depend, respectively.  Wilson further discloses:
providing a digital receipt corresponding to the payment, wherein when the digital receipt is received at the computing device associated with the customer, the digital receipt is presented to the customer. (see Wilson at 21:52-55: Upon completing the funds transfer, the server 104 can send a message confirming completion, such as, “Transfer of $20.00 from @johnDoe to @jackSmith completed.”)

Per Claims 21, 23, and 26: The combination of Wilson, Chen, and Stafford discloses the subject matter of claims 1, 8, and 15, from which claims 21, 23, and 26 depend, respectively.  However, the combination of Wilson and Chen fails to disclose, but Stafford discloses:
wherein the communications protocol is a Rich Communication Services (RCS) protocol. (see Stafford at ¶ 10: Rich Communication Suite (RCS) is a communication protocol between mobile telephone carriers and between phone and carrier, aiming at replacing SMS messages with a text-message system that is richer, provides phonebook polling (e.g., for service discovery), and can transmit in-call multimedia.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson so that the communication between the parties uses RCS as disclosed in Stafford.  As discussed in Stafford, RCS is one of various protocols to send text messages with mobile phones.  Therefore, it would have been obvious to try, by one of ordinary skill in the art, to select RCS as the communication protocol and incorporate it into the Wilson system since there are a finite number of identified, predictable potential solutions (i.e., various communication protocols).  Also, one of ordinary skill in the art could have pursued the potential solutions with a reasonable expectation of success.

Claim(s) 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Chen, and Stafford as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2019/0266589 to Tiwaree et al.
Per Claims 4, 13, and 19: The combination of Wilson, Chen, and Stafford discloses the subject matter of claims 1, 8, and 15, from which claims 4, 13, and 19 depend, respectively.  However, the combination of Wilson, Chen, and Stafford fails to disclose, but Tiwaree, an analogous art of making payments via a messaging service, discloses:
wherein the authorization data includes biometric information associated with the customer. (see Tiwaree at ¶ 120: For example, entry of a PIN or biometric authentication may be performed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson so that biometric information is used for payment authorization as disclosed in Tiwaree.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions.

Claim(s) 6-7, 11, 17, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Chen, and Stafford as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2018/0336553 to Brudnicki et al.
Per Claims 6, 11, and 17: The combination of Wilson, Chen, and Stafford discloses the subject matter of claims 1, 8, and 15, from which claims 6, 11, and 17 depend, respectively.  However, the combination of Wilson, Chen, and Stafford fails to disclose, but Brudnicki, an analogous art of secured messaging, discloses:
wherein the authorization request is encrypted using a cryptographic key, and wherein the authorization request is decryptable by the computing device associated with the customer. (see Brudnicki at ¶ 37: IDS application 113d may be any suitable application type, such as a daemon, that may be running as a background process inside operating system application 103 and/or card management application 113b and/or that may be provided by CMD application 113a, and may be operative as an IDS manager for listening for and responding to IDS messages that may be sent over any suitable IDS service (e.g., an IDS service of IDS subsystem 471 of AE subsystem 400) to and/or from device 100, which may be similar to any suitable messaging service, such as iMessage™ by Apple Inc., or the like (e.g., FaceTime™ or Continuity™ by Apple Inc.), and/or which may enable unique end-to-end encryption of messages between IDS application 113d of device 100 and a similar IDS application of another device (e.g., an IDS application 213d of device 200). Such messages may be encrypted using unique identifiers for one or both of the communicating devices (e.g., device unique identifier 119 of device 100 and/or a device unique identifier 219 of device 200) and/or for unique social tokens (e.g., telephone number, etc.) of one or both of the specific users of the communicating devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the messaging in Wilson to use end-to-end encryption as disclosed in Brudnicki.  One of ordinary skill in the art would have been motivated to do so to protect sensitive financial information.

Per Claims 7, 22, and 25: The combination of Wilson, Chen, and Stafford discloses the subject matter of claims 1, 8, and 15, from which claims 7, 22, and 25 depend, respectively.  However, the combination of Wilson, Chen, and Stafford fails to disclose, but Brudnicki discloses:
the authorization data and the payment information is encrypted using a cryptographic key associated with the computing device; and the method further comprises decrypting the authorization data and the payment information. (see Brudnicki at ¶ 37: IDS application 113d may be any suitable application type, such as a daemon, that may be running as a background process inside operating system application 103 and/or card management application 113b and/or that may be provided by CMD application 113a, and may be operative as an IDS manager for listening for and responding to IDS messages that may be sent over any suitable IDS service (e.g., an IDS service of IDS subsystem 471 of AE subsystem 400) to and/or from device 100, which may be similar to any suitable messaging service, such as iMessage™ by Apple Inc., or the like (e.g., FaceTime™ or Continuity™ by Apple Inc.), and/or which may enable unique end-to-end encryption of messages between IDS application 113d of device 100 and a similar IDS application of another device (e.g., an IDS application 213d of device 200). Such messages may be encrypted using unique identifiers for one or both of the communicating devices (e.g., device unique identifier 119 of device 100 and/or a device unique identifier 219 of device 200) and/or for unique social tokens (e.g., telephone number, etc.) of one or both of the specific users of the communicating devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the messaging in Wilson to use end-to-end encryption as disclosed in Brudnicki.  One of ordinary skill in the art would have been motivated to do so to protect sensitive financial information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2021/0125179 discloses computing systems and methods can use machine learning to improve the authorization of payments by payment systems. Specifically, contrary to existing payment authorization approaches which are static in nature, example aspects of the present disclosure are directed to machine learning systems which enable the dynamic and real-time optimization of one or more variable request parameters associated with a payment authorization request. Specifically, example computing systems described herein can employ one or more machine-learned models to assist in selection of a particular payment processor to which the authorization request is routed, optimization of one or more variable message parameters included in the authorization message (e.g., selection of values for a merchant identification, a merchandise category code, a transaction type, and/or other variable message parameters), and/or automatic generation and/or execution of an automated retry strategy that can be executed if a first authorization request is declined.
U.S. Patent Pub. No. 2016/0335637 discloses systems and methods are provided for processing transactions to payment accounts. One exemplary method includes receiving a transaction request from a merchant relating to a transaction between a consumer and the merchant, transmitting a verification message to the merchant including a verification code, and receiving a verified transaction request from the merchant. At least one of the transaction request and the verified transaction request includes a telephone number associated with the consumer and an amount of the transaction. The method also includes transmitting a confirmation request to the consumer including a confirmation code, when the verified transaction request includes said verification code. The method further includes receiving a confirmation response from the consumer and transmitting an authorization request for the transaction, when the confirmation response includes said confirmation code.
U.S. Patent Pub. No. 2019/0147416 discloses a mobile payment processing system comprises a data store storing: payment gateway credentials for each of a plurality of vendors, the payment gateway credentials being used for accessing a selected payment gateway; and consumer payment credentials for consumers that have transacted with any one of the plurality of vendors, with the credentials being stored in association with a unique consumer identifier. The system further comprises a third-party payment processing facilitator which implements a backend operable to access the data store, as well as being operable to communicate with each of the plurality of vendors and at least one payment gateway. The third party payment processing facilitator is further configured to: receive a transaction request from one of the vendors via the backend, the transaction request comprising: a unique consumer identifier for a consumer; and payment information for a corresponding transaction; process the transaction request to determine the unique consumer identifier and evaluate the data store to establish if there are associated consumer payment credentials stored therein; responsive to establishing that there are associated consumer payment credentials, send a message to a mobile device operated by the consumer seeking the consumer's confirmation to process the transaction; and responsive to receiving the consumer's confirmation, communicate the consumer's payment credentials together with the payment gateway credentials for the vendor to the corresponding payment gateway for completing the transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685